United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-693
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2011 appellant filed a timely appeal from a November 1, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

On August 16, 2011 the Board received a letter from appellant advising that, on July 21, 2011 he e-mailed the
Board to request an oral argument. In his letter, appellant reiterated that he desired oral argument before the Board.
However, the Board notes that a request for oral argument must be made no later than 60 days after the filing of an
appeal. 20 C.F.R. § 501.5(b). As the appeal was filed on January 26, 2011, and the request for oral argument was
made no earlier than July 21, 2011, the request was untimely and must be denied.

ISSUE
The issue is whether OWCP properly suspended appellant’s right to compensation
benefits effective November 1, 2010, under 5 U.S.C. § 8123(d) for obstructing a medical
examination.
FACTUAL HISTORY
OWCP accepted that on June 1, 1978 appellant, then a 32-year-old air traffic control
specialist, sustained aggravation of adjustment reaction of adult life with depressive reaction in
the performance of duty. Appellant did not work after May 8, 1979. He received appropriate
compensation benefits.
Appellant received treatment from Dr. W. Gary Walters, a Board-certified psychiatrist.
In a July 20, 2009 report, Dr. Walters advised that appellant’s work-related condition persisted
with no significant change since his previous report. He diagnosed post-traumatic stress
disorder, alcohol addiction, paranoid personality, subgradual bipolar disorder. Dr. Walters
advised that appellant’s condition had not resolved and was permanent. He indicated that
appellant was disabled from all work and that his treatment was comprised of medication and
supportive psychotherapy.
OWCP continued to develop the claim, and by letter dated July 29, 2009, referred
appellant for a second opinion, along with a statement of accepted facts, a set of questions and
the medical record to Dr. Gregory Gass, a Board-certified psychiatrist and neurologist.
In an August 25, 2009 report, Dr. Gass noted that appellant arrived 35 minutes late for
the second opinion examination and greeted him in an irritable and angry state and in an
accusatory fashion. He noted that appellant was irritated as he had a difficult time locating the
physician’s office. Dr. Gass stated that he gave appellant some time to relax and settle in and
then proceeded with the examination. He examined appellant and diagnosed: depressive
disorder, not otherwise specified; impulse control disorder; and rule out intermittent explosive
disorder; personality disorder not otherwise specified with narcissistic traits, and paranoid traits.
Dr. Gass determined that appellant had difficulty in social interaction and could not leave his
home without having rage episodes in driving or in simple activities such as going to the grocery
store. He advised that it was “impossible to explain if his issues have to do with the actual
events that occurred in his employment. Dr. Gass’ issues seem to be intrinsic to his personality.
He draws a line in time with the events that occurred at the time of his job. However it is
difficult to believe that appellant did not have preexisting problems as his personality seems to
be that of a very narcissistic and paranoid nature.” Dr. Gass opined that he did not consider
appellant employable or safe to be around others. He explained that appellant was late and
blamed him for his lateness and it was difficult to contain him and get him ready for his
interview. Dr. Gass also noted that appellant carried a gun with him in the workplace, and did so
in the past and advised that the coworkers felt unsafe. He advised that appellant was not an
individual that you would want in a workplace because of his impulse control issues. Dr. Gass
opined that his “best educated guess would be that this is intrinsic to his personality and not
related to employment factors in the statement of accepted facts.”

2

By letter dated October 16, 2009, OWCP requested that appellant’s treating physician
Dr. Walters review Dr. Gass’ opinion and provide comments regarding the evaluation.
On July 21, 2010 OWCP referred appellant along with a statement of accepted facts and
the medical record to Dr. James Sydney Alexander, a Board-certified psychiatrist, for an
impartial medical evaluation to resolve the conflict in opinion between Dr. Gary Walters,
appellant’s treating physician, and the second opinion physician, Dr. Gregory Gass, regarding the
resolution of appellant’s accepted conditions.3 OWCP advised appellant that, he if refused to
submit to or obstructed the examination, his benefits would be suspended under 5 U.S.C.
§ 8123(d).
In an August 24, 2010 telephone call memorandum, OWCP noted that Dr. Alexander
telephoned OWCP on August 23, 2010 and left a message to request additional work
performance evaluations. Dr. Alexander asked that OWCP call him for further explanation. In
an August 24, 2010 letter, OWCP’s claims examiner handling appellant’s claim advised
Dr. Alexander that OWCP procedures did not allow him to speak directly with the physician.
The claims examiner advised that OWCP did not have any prior performance evaluations.
On August 25, 2010 Dr. Alexander’s office left a message with OWCP citing a concern
in relation to information found in appellant’s file, which revealed that he carried or had access
to a gun. OWCP contacted the physician’s office and spoke to a receptionist advising her that if
the physician had any concerns about his staff or patient safety to stop the examination and
notify OWCP. The receptionist indicated that Dr. Alexander would proceed with the
appointment but OWCP would be contacted if there were concerns.
On September 14, 2010 the date of the examination, OWCP was informed via telephone
that appellant had not arrived for his appointment. However, a few minutes later, it received a
telephone call from Dr. Alexander’s office, indicating that appellant had arrived, with a hand
gun. It was noted that appellant wanted to leave his gun with the receptionist while he was with
the doctor. However, his request was declined and he was asked to wait outside. Dr. Alexander
met with him at a safe distance and the appointment was cancelled.
On September 15, 2010 Dr. Alexander’s office faxed to OWCP a letter that it received
from appellant. In a letter dated September 14, 2010, appellant asked Dr. Alexander for a
“written statement” concerning what happened that morning. He indicated that if he did not
receive a response by September 30, 2010, his attorney would become involved. He advised
Dr. Alexander not to “make the situation any worse than it already is.” Two receptionists also
signed a statement noting that appellant presented for an appointment on September 14, 2010 in
a “very agitated” state because he could not find the office. The receptionists stated that
appellant was “verbally angry and loud” in the lobby and continued in the same frame of mind
when he met with Dr. Alexander and staff in the lobby, where he noted that he had a gun and a
permit to carry the gun. The receptionists stated that appellant did not like the fact that he could
not carry the gun into the office with him. After this, he left the building.

3

The record reflects that prior appointments with other physicians were cancelled due to various reasons which
included having seen another physician in the practice, a conflict and scheduling, distance.

3

In a September 14, 2010 letter, Dr. Alexander described his encounter with appellant. He
explained that appellant arrived 20 minutes late for his appointment, was loud and intrusive upon
his entrance to the building. He noted that appellant’s behavior continued and he directed it
toward the office manager. Dr. Alexander stated that he walked by at this point and returned
approximately 30 seconds later at which time his office manger inquired as to whether appellant
had a weapon. Appellant responded “yes, I’m licensed to carry it and always do.”
Dr. Alexander noted that appellant showed him a copy of the letter that he was provided for his
appointment and noted that “he was not instructed to not bring a gun.” He related that appellant
stated that he was “just another of the hired ‘hitmen’ to take away his disability.” Dr. Alexander
indicated that he and his office manager contacted OWCP and they were instructed to notify
appellant that the “appointment was to be canceled due to his bringing his gun and he was to
leave.” He noted that appellant “angrily gathered his motorcycle helmet, satchel, jacket,
[tele]phone, etc., and left the building. Dr. Alexander made a comment about how calling his
case manager on the [tele]phone has n[o]t worked, so he [wi]ll make a trip to see him face to
face. He then left the building, made a several minutes cell phone call, then drove off on his
motorcycle.”
In a September 14, 2010 letter, appellant informed OWCP that he arrived at his
appointment noting that “as usual he was armed and had a carry permit with him” He noted that
he advised the receptionist that he had a gun when she asked him if he was carrying a weapon
and showed her the permit. Appellant noted that she asked him to leave immediately and
informed him that he was advised not to carry a weapon. He disputed this noting “This is a total
lie. I have never been told not to carry a weapon by OWCP at any time.” Appellant also
indicated that the physician came out and introduced himself, and that he advised the physician
that he “would be happy to leave my weapon at the reception desk.” However, he noted that he
was informed that the receptionist could not be responsible. Appellant also noted that even
though it was against his better judgment, he would put my weapon in the backpack on his bike.
He noted that the physician indicated that would be fine; however they called OWCP and when
he came back, he was advised that his appointment had been cancelled.
In a telephone call memorandum dated September 16, 2010, OWCP contacted
Dr. Alexander concerning the cancelled appointment. It was advised of appellant’s aggressive
manner which caused the office staff to be uneasy. Additionally, OWCP was informed that
appellant was advised that he could not bring his gun into the doctor’s office and that appellant
became upset noting it was his right to carry and protect himself against people. Dr. Alexander
advised OWCP that appellant was asked to leave his gun outside and that he refused to put it in
the saddlebags on his motorcycle. OWCP was advised that Dr. Alexander and his staff believed
it was not in their interest to continue with the examination in light of appellant’s conduct.
In a September 16, 2010 letter to OWCP, Dr. Alexander explained:
“[Appellant’s] history of carrying weapons along with his abrupt, angry, loud,
demanding style presents a safety risk for anyone in the vicinity. His threatening
manner places the psychiatrist in the untenable position of having to provide an
ethically independent view while having concern about the safety of those present
in the building. Furthermore, Dr. Alexander has to take into account the safety of
these people, his/her staff, his/her family, and self should a fellow like [appellant]
4

end up having his disability terminated. It makes the job of performing an
unbiased opinion extremely difficult.”
He explained that appellant had multiple psychiatric evaluations and there was a plethora of
information that showed a history of similar symptoms, complaints and diagnoses.
Dr. Alexander noted that appellant behaved similarly inappropriately during his evaluation with
Dr. Gass and noted there were “unclear reasons” as to why other physicians refused to see him.
He opined:
“It is clear to me that it is unsafe for an outpatient office to attempt to see him. I
believe there are [at] least two options. One is to have an internal psychiatrist
make the final decision when the community could be in danger. In [appellant’s]
case, if an unfavorable internal decision is made without further psychiatric
evaluation, he is likely to decide that I was the root cause, thus putting those
around me and myself in danger.”
Dr. Alexander also recommended that another psychiatric evaluation occur in a secure
building, such as a state or federal building, where an effective weapons search could occur,
security was available to protect the psychiatrist and others from violent outbursts and the
psychiatrist’s anonymity could be preserved. He further noted that it would “be best if the
psychiatrist was one that was out of state or from far enough away that [appellant] could not
discover their identity.” Dr. Alexander explained that the limitations placed on the psychiatrist’s
ability to procure information were restrictive. He suggested that additional information was
needed preceding his condition to show appellant’s prior behavior. In a September 16, 2010
letter to appellant, Dr. Alexander informed appellant that he advised OWCP that, due to
appellant’s history and his actions of September 14, 2010, it would not be reasonable for his
opinion regarding appellant to remain unbiased. He stated that his role as an independent
specialist had been compromised and he could not evaluate appellant.
On October 4, 2010 OWCP proposed to suspend appellant’s compensation benefits on
the grounds that his recent intimidating manner and the way he conducted himself and the
“deliberate fashion on his attitude” when requested by OWCP to attend examinations caused
alarm for the examiners which were selected by OWCP. It noted the events of September 14,
2010 and noted that Dr. Alexander and his staff believed it was not in their interest to continue
with an examination due to appellant’s conduct. OWCP advised that appellant’s actions and
demeanor were considered an obstruction of a necessary medical examination in order to
ascertain the extent of appellant’s ongoing residuals from his accepted condition. It allowed
appellant 14 days to provide in writing good cause for his obstruction and informed him of the
penalty provision of section 8123(d) of FECA.
Appellant did not respond to the proposed suspension letter.
By decision dated November 1, 2010, OWCP finalized the proposed suspension,
effective that date.

5

LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.4
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.5
OWCP regulations at section 10.320 provides that a claimant must submit to examination by a
qualified physician as often and at such time and places as it considers reasonably necessary.6
Section 8123(d) of FECA and section 10.323 of its regulations provide that, if an employee
refuses to submit to or obstructs a directed medical examination, his or her right to compensation
is suspended until the refusal or obstruction ceases.7 OWCP procedures provide that, before
OWCP may invoke these provisions, the employee is to be provided a period of 14 days within
which to present in writing his or her reasons for the refusal or obstruction.8 If good cause for
the refusal or obstruction is not established, entitlement to compensation is suspended in
accordance with section 8123(d) of FECA.
ANALYSIS
OWCP scheduled an impartial medical examination on Dr. Alexander on September 14,
2010 to resolve a conflict in opinion between the treating physician, Dr. Gary Walters, and
Dr. Gass, an OWCP referral physician, regarding whether there were residuals of appellant’s
accepted emotional condition. OWCP advised appellant that his benefits would be suspended if
he refused to submit to or obstructed the examination. As there was a medical conflict which
required resolution,9 it acted properly in referring appellant for an impartial examination with
Dr. Alexander. As noted, the determination of the need for an examination, the type of
examination, the choice of locale and the choice of medical examiners are matters within the
province and discretion of OWCP.10
The Board finds that appellant obstructed the impartial examination scheduled with
Dr. Alexander. The record reflects that appellant appeared late at Dr. Alexander’s office on
September 14, 2010 in a very agitated state and notified the office staff that he was carrying a
hand gun. The record contains a statement from Dr. Alexander’s receptionists documenting that
appellant was “verbally angry and loud” in the lobby and continued in the same frame of mind
when he met with Dr. Alexander who informed appellant that he could not carry his gun into the
4

5 U.S.C. § 8123.

5

J.T., 59 ECAB 293 (2008).

6

20 C.F.R. § 10.320.

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010); J.T., supra note 5.
9

See 5 U.S.C. § 8123(a).

10

J.T., supra note 5.

6

examination. Dr. Alexander provided statements indicating appellant was loud and intrusive
upon arriving late for his appointment and that he referred to Dr. Alexander as a “hired” hit man
to “take away” his compensation. He noted that he had concerns for his own safety and that of
his staff and did not feel it was safe to proceed with the examination. The nature of appellant’s
state of belligerence and lack of cooperation is underscored by his September 14, 2010 letter to
Dr. Alexander asking for a statement and advising him not to “make the situation any worse than
it already is.” The Board finds that according to witness statements from office staff and
Dr. Alexander that appellant, from the time that he appeared for his scheduled appointment on
September 14, 2010, he was uncooperative and threatening in his demeanor to Dr. Alexander and
his staff. It was not reasonable to expect Dr. Alexander to proceed to examine an individual in
such an agitated and threatening state who was arguing about his right to carry a hand gun into a
medical examination. Although appellant asserted that it was his right to carry his gun and that
he was not informed that he could not bring a gun, it was not reasonable for him to present
himself for the examination in such a belligerent and uncooperative manner in which
Dr. Alexander and his staff reasonably feared for their safety. OWCP allowed appellant 14 days
to respond to the proposed suspension but appellant made no response before OWCP suspended
benefits on November 1, 2010. The Board finds that appellant has not established good cause for
his obstruction of the scheduled examination.
In these circumstances, OWCP properly suspended appellant’s compensation under
5 U.S.C. § 8123(d), effective November 1, 2010, for his obstruction of the September 14, 2010
examination.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s right to compensation
benefits effective November 1, 2010 under 5 U.S.C. § 8123(d) for obstructing a medical
examination.

7

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed
Issued: November 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

